Mitchell, J.
It is here sought, by writ of certiorari, to review the action of the board of county commissioners, in April, 1889, organizing a new town out of a part of the town of Medina, and also, as bearing upon that, the previous action of the same body in 1868, and again in 1884, detaching certain territory from the town of Excelsior, and attaching it to the town of Medina. These acts were purely po*143litical or legislative in their nature, and will not be reviewed on certiorari. In re Wilson, 32 Minn. 145, (19 N. W. Rep. 723;). Lamont v. County of Dodge, 39 Minn. 385, (40 N. W. Rep. 359.) That the county board has, in such cases, to ascertain and determine the existence of certain facts does not, of itself, make the acts judicial in their nature. Home Ins. Co. v. Flint, 13 Minn. 228, (244;) State v. Ueland, 30 Minn. 29, (14 N. W. Rep. 58.) Counsel waive, or at least do not urge, this point, and suggest the importance of a speedy determination of the status of these towns. But every consideration of public policy requires that we confine this writ to its legitimate office, which is to review proceedings judicial in their nature; otherwise we would soon be called upon to supervise the ministerial and legislative acts of all the various public officers and municipal bodies in the state, to the detriment of other business properly before us, and at the risk of encroaching upon the powers of the other departments of government.
Writ quashed.